Case 1:21-cv-01959-JPH-TAB Document 5 Filed 07/20/21 Page 1 of 4 PageID #: 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

RANDY MCGEE,                                           )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )       No. 1:21-cv-01959-JPH-TAB
                                                       )
INDIANA DEPT. OF CORRECTION,                           )
INDIANA PAROLE BOARD,                                  )
ALBERTO COLLENTES,                                     )
                                                       )
                                Defendants.            )

  ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
  DISIMSSING COMPLAINT, AND PROVIDING OPPORTUNITY TO SHOW CAUSE

          This action is before the Court for resolution of Randy McGee's motion for leave to proceed

in forma pauperis, dkt. [2], and for screening of his complaint pursuant to 28 U.S.C. § 1915A(b).

                        I. Motion for Leave to Proceed In Forma Pauperis

          McGee’s motion to proceed in forma pauperis, dkt. [2], is granted. Although McGee is

excused from pre-paying the full filing fee, he still must pay the three hundred and fifty dollar

($350.00) filing fee pursuant to the statutory formula set forth in 28 U.S.C. § 1915(b)(2) when

able. See 28 U.S.C. § 1915(b)(1) (“the prisoner shall be required to pay the full amount of a filing

fee.”).

          The assessment of even an initial partial filing fee is waived because McGee has no assets

and no means by which to pay a partial filing fee. 28 U.S.C. § 1915(b)(4). Accordingly, no initial

partial filing fee is due at this time.




                                                   1
Case 1:21-cv-01959-JPH-TAB Document 5 Filed 07/20/21 Page 2 of 4 PageID #: 17




                                           II. Screening

       McGee is an inmate at the Hamilton County Jail in Noblesville, Indiana. Because he is a

"prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

§ 1915A(a) to screen his complaint.

A.     Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the amended] complaint must contain sufficient factual matter, accepted as true, to
       state a claim for relief that is plausible on its face. A claim has facial plausibility
       when the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Kelley's pro se pleadings are construed liberally and

held to a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015).

B.     The Complaint

       The complaint names three defendants: The Indiana Department of Correction (IDOC),

The Indiana Parole Board, and Parole Agent Alberto Collentes. McGee states that the IDOC and

the Indiana Parole Board failed to release him from parole when a Morgan County judge modified

his sentence to probation in August 2018. McGee completed probation in February 2019. At some

point after that, Agent Collentes pursued parole violations against him resulting in him being

returned to prison twice until his maximum discharge date. As a result of the defendants' actions,




                                                 2
Case 1:21-cv-01959-JPH-TAB Document 5 Filed 07/20/21 Page 3 of 4 PageID #: 18




he was subjected to 60-90 days of unlawful incarceration in violation of his civil rights. He seeks

compensatory and punitive damages.

C.     Discussion of Claims

       First, McGee's claims against the IDOC, and the Indiana Parole Board, are barred by the

Eleventh Amendment. The Eleventh Amendment bars private lawsuits in federal court against a

state that has not consented. Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th

Cir. 2005). "An agency of the state enjoys this same immunity." Nuñez v. Ind. Dep't of Child Servs.,

817 F.3d 1042, 1044 (7th Cir. 2016).

       Second, McGee's claim against Collentes is dismissed because Collentes is absolutely

immune from suit for revoking McGee's parole. Tobey v. Chibucos, 890 F.3d 634, 650 (7th Cir.

2018) ("Probation and parole officials are entitled to absolute immunity 'for their activities that are

analogous to those performed by judges.'") (quoting Dawson v. Newman, 419 F.3d 656, 662 (7th

Cir. 2005)); Thompson v. Duke, 882 F.2d 1180, 1184–85 (7th Cir. 1989) (parole board members

are entitled to absolute immunity for the decision to revoke parole).

       McGee's complaint fails to state a viable constitutional claim against any named defendant

and is therefore dismissed.

                        III. Conclusion and Opportunity to Show Cause

       McGee's motion for leave to proceed in forma pauperis, dkt. [2], is granted.

       The complaint is dismissed for the reasons discussed in this Order. McGee shall have

through August 16, 2021, in which to show cause why Judgment consistent with this Order should

not issue. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) ("Without at

least an opportunity to amend or to respond to an order to show cause, an IFP applicant's case




                                                  3
Case 1:21-cv-01959-JPH-TAB Document 5 Filed 07/20/21 Page 4 of 4 PageID #: 19




could be tossed out of court without giving the applicant any timely notice or opportunity to be

heard to clarify, contest, or simply request leave to amend.").

SO ORDERED.

Date: 7/20/2021




Distribution:

RANDY MCGEE
140124
HAMILTON COUNTY JAIL
18102 Cumberland Road
Noblesville, IN 46060




                                                 4
